This is a Non-Final office action for serial number 16/500821

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flat outer wall which comprises a recess (the drawing show the outer wall of the device is curved therefore the drawings need to show a flat outer wall) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 states, “wherein the recess is formed by a slot which is arranged to traverse the outward arches on an imaginary circumference of the sleeve and to miss the inward arches” then within claim 19 which depends from claim 18 states “the slot is continuous”. Claim 19 is not supported within the specification due to the “slot” missing the inward arches results in the “slot” not being continuous therefore failing to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-26  is rejected (claims dependent on a rejected claim are rejected based on their dependence unless otherwise specified)  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the securing element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 18 recites, “wherein the recess is formed by a slot which is arranged to traverse the outward arches on an imaginary circumference of the sleeve and to miss the inward arches” then within claim 19 which depends from claim 18 states that “the slot is continuous”. The examiner can not determine how the “slot” missing the inward arches also allows the slot to be continuous therefore the claim is confusing and indefinite. 
Claim 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim does not include any method steps even though the claim includes several methods or processes of making the system therefore the claim will be considered as an apparatus or system, since the preamble is drawn to “A system” and not a “A Method”. The examiner has interpreted the claim as being an apparatus claim and any attempt to claim a method may result in a restriction.
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 13, 14, 16, 17-19, 21, 22, 24, 25, 26,  27 and 28 is/are rejected, as best understood, under 35 U.S.C.102(a)(1) as being anticipated by Siegel et al. (Siegel) DE102005007A1. Siegel disclose in regards to claim 13, a securing device for a pre-assembly of a pin-shaped connecting element in a through-opening of a component, the securing element comprising: a sleeve (28) comprising and an inner side and a flat outer wall  which comprises a recess arranged therein; and a plurality of holding elements each of which are configured to be inwardly protruding, the plurality of holding elements being arranged on the inner side of the sleeve, wherein, the recess arranged into the flat outer wall of the sleeve is configured to provide a latching engagement of a lug which is arranged in the through-opening during the pre- assembly; in regards to claim 14, wherein, the sleeve is shaped as a cylinder jacket, and the recess (38) is introduced into the flat outer wall in a circumferential direction; in regards to claim 16, wherein, the flat outer wall further comprises outward arches (34a-34d) and concave inward arches (36a-36d), and the concave inward arches form the inwardly protruding holding elements; in regards to claim 17, wherein the outward arches and the concave inward arches run over an entire height of the sleeve; in regards to claim 18, wherein the recess is formed by a slot (38) which is arranged to traverse the outward arches on an imaginary circumference of the sleeve and to miss the inward arches; in regards to claim 19, wherein the slot (38) is continuous; in regards to claim 21, wherein the outward arches and the concave inward arches are each arranged symmetrically around a circumference of the sleeve; in regards to claim 22, wherein the outward arches and the concave inward arches are each arranged symmetrically at a division of 90 degrees around the circumference of the sleeve; in regards to claim 24, wherein the sleeve is injection molded integrally from a plastic; in regards to claim 25, wherein the flat outer wall of the sleeve is interrupted from one end to the other end by a slot (38); in regards to claim 26, wherein the slot runs in an axial direction; in regards claim 27, a system consisting of: the securing device as recited in claim 13; and a component comprising a through-bore, wherein, the component is produced in an injection molding process or in a casting process (the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight), the through-bore is formed by two core pullers (the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight) which, as they are being removed from the mold, leave behind an annular lug in the through-bore, and the annular lug is configured to latch into the recess located in the flat outer wall of the sleeve; in regards to claim 28 wherein the annular lug is arranged in a center of the through-bore.  
[AltContent: arrow][AltContent: textbox (SLEEVE (28) 
HOLDING ELEMENT (36a-d)
RECESS (38)
THROUGH-BORE
 )]                 
    PNG
    media_image1.png
    299
    397
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (LUG (54))]
    PNG
    media_image2.png
    298
    543
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 15, 16, 17, 18, 19, 20, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Johnson 5,395,194 in view of by Siegel et al. (Siegel) DE102005007A1, as discussed above. Johnson discloses in regards to claim 13, a securing device for a pre-assembly of a pin-shaped connecting element in a through-opening of a component, the securing element comprising: a sleeve (10) comprising and an inner side and a flat outer wall which comprises a recess arranged therein; and a plurality of holding elements (22) each of which are configured to be inwardly protruding, the plurality of holding elements being arranged on the inner side of the sleeve, flat outer wall (14); in regards to claim 14,  the sleeve is shaped as a cylinder jacket, in regards to claim 16, the flat outer wall further comprises outward arches (14) and concave inward arches, and the concave inward arches (22) form the inwardly protruding holding elements; in regards to claim 17, wherein the outward arches and the concave inward arches run over an entire height of the sleeve; in regards to claim 21, wherein the outward arches and the concave inward arches are each arranged symmetrically around a circumference of the sleeve; in regards to claim 22; wherein the outward arches and the concave inward arches are each arranged symmetrically at a division of 90 degrees around the circumference of the sleeve; in regards to claim 24, wherein the sleeve is injection molded integrally from a plastic. Johnson discloses all of the limitations of the claimed invention except for the recess is formed by a slot. Siegel discloses a recess is formed by a slot (38) which is arranged to traverse the outward arches on an imaginary circumference of the sleeve and to miss the inward arches; wherein the slot is continuous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to have included the recess/slot as taught by Siegel for the purpose of providing a means to prevent removal from the supported surface.  The modified device of Johnson in view of Siegel discloses wherein the sleeve is symmetrical with respect to the recess; wherein the recess is formed by a slot which is arranged to traverse the outward arches on an imaginary circumference of the sleeve and to miss the inward arches; wherein the slot is continuous; wherein the slot runs at a medium height and visually divides the sleeve into two identical parts.  
Claim(s) 23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson 5,395,194 in view of by Siegel et al. (Siegel) DE102005007A1 in view of Slater et al. (Slater) 10,550,876. Johnson in view of Siegel discloses all of the limitations of the claimed invention except for wherein the sleeve further comprises a bevel formed at each end thereof. Slater teaches that it is known to have the sleeve (30) further comprises a bevel (see figure 2) formed at each end thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in view of Siegel to have included a bevel formed at each end thereof as tahttps://pasr.uspto.gov/webapp/ught by Slater for the purpose of providing a better means for insertion of the sleeve into the supported surface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional securing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631